Opinion filed March 1, 2012




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00271-CV
                                         __________

                     DONNIE SECHREST AND DONNIE
                 SECHREST CONSTRUCTION, INC., Appellants

                                                V.

                            PRYOR BLACKWELL, Appellee


                           On Appeal from the 259th District Court

                                   Shackelford County, Texas

                                Trial Court Cause No. 2010-029


                              MEMORANDUM OPINION

       Donnie Sechrest and Donnie Sechrest Construction, Inc. appeal from a final summary
judgment rendered in favor of the plaintiff, Pryor Blackwell. Upon reviewing the clerk’s record
in this case, this court wrote the parties and informed them that the notice of appeal appeared to
be untimely. We requested that appellants respond and show grounds to continue the appeal.
Appellants filed a response urging that their notice of appeal was timely pursuant to TEX. R.
CIV. P. 306a and TEX. R. APP. P. 4.2. Because these rules are not applicable in this case, we
dismiss the appeal for want of jurisdiction pursuant to TEX. R. APP. P. 42.3(a).
       The record shows that the trial court entered a final summary judgment on March 21,
2011. Appellants timely filed a motion for new trial on April 6, 2011. The trial court entered a
written order denying the motion for new trial on May 26, 2011. On June 3, 2011, appellants
filed an untimely amended motion for new trial and, alternatively, a motion to reconsider their
motion for new trial. See TEX. R. CIV. P. 329b(a), (b). In a letter order dated July 1, 2011, the
trial court granted a new trial. Then, on September 15, 2011, the trial court entered two orders
that operated to vacate the July 1 order: one order granting Blackwell’s motion to reconsider and
another order denying various motions filed by appellants, including the amended motion for
new trial.
       A trial court has plenary power to grant a new trial ―until thirty days after all such timely-
filed motions are overruled, either by a written and signed order or by operation of law,
whichever occurs first.‖ TEX. R. CIV. P. 329b(e). Pursuant to Rule 329b(e), the trial court in this
case lost plenary power thirty days after the May 26 written order denying the motion for new
trial, which we calculate to be Monday, June 27, 2011. Therefore, the trial court had lost plenary
power prior to entering the July 1 letter order granting a new trial and the subsequent orders of
September 15, and these orders are void. TEX. R. CIV. P. 329b(f); In re Brookshire Grocery Co.,
250 S.W.3d 66, 72 (Tex. 2008). Because these orders are void, they do not extend the time for
filing a notice of appeal.    Accordingly, appellants’ notice of appeal, which was filed on
October 5, 2011, is untimely as it was due to be filed on or before June 20, 2011, ninety days
after the final summary judgment was signed. See TEX. R. APP. P. 26.1(a). Absent a timely
notice of appeal, this court is without jurisdiction to consider this appeal.        See Wilkins v.
Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005); Garza v. Hibernia Nat’l Bank,
227 S.W.3d 233 (Tex. App.—Houston [1st Dist.] 2007, no pet.); see also Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997).
       Appellants urge that Rule 306a and Rule 4.2 extend the timelines in this case because
appellants did not receive notice of the trial court’s May 26 written order denying their motion
for new trial. Their argument is that, because they did not receive notice of the written order, the
thirty-day plenary-power period did not begin to run on May 26. If a written order had not been
entered, the motion for new trial would have been overruled by operation of law on Monday,
June 6, 2011; the trial court would have had plenary power for thirty days thereafter; and it
would have been within the trial court’s plenary power to grant a new trial on July 1 and to

                                                 2
vacate that decision on September 15, which would make the date of final judgment
September 15 and the notice of appeal timely. See In re Baylor Med. Ctr. at Garland, 280
S.W.3d 227, 230–31 (Tex. 2008).
          Rule 306a provides in part as follows:
                  1. Beginning of periods. The date of judgment or order is signed as
          shown of record shall determine the beginning of the periods prescribed by these
          rules for the court’s plenary power to grant a new trial . . . and for filing in the
          trial court the various documents that these rules authorize a party to file within
          such periods . . . .
                 ....
                  3. Notice of judgment. When the final judgment or other appealable
          order is signed, the clerk of the court shall immediately give notice to the parties
          or their attorneys of record . . . .
                  4. No notice of judgment. If within twenty days after the judgment or
          other appealable order is signed, a party adversely affected by it or his attorney
          has neither received the notice required by paragraph (3) of this rule nor acquired
          actual knowledge of the order, then with respect to that party all the periods
          mentioned in paragraph (1) shall begin on the date that such party or his attorney
          received such notice or acquired actual knowledge of the signing, whichever
          occurred first, but in no event shall such periods begin more than ninety days after
          the original judgment or other appealable order was signed.
Rule 4.2(a)(1) similarly provides additional time to file documents when ―a party affected by a
judgment or other appealable order‖ has not received the notice required by Rule 306a.
          Appellants’ reliance on these rules is misplaced. The provisions of Rule 306a and
Rule 4.2 specifically apply to final judgments and appealable orders. The May 26 written order
denies a motion for new trial and is, therefore, not a final judgment or an appealable order. One
of our sister courts has likewise rejected the contention that the lack of notice of an order
overruling a motion for new trial extends a trial court’s plenary power. McClelland v. Partida,
818 S.W.2d 453 (Tex. App.—Corpus Christi 1991, writ dism’d w.o.j.). The McClelland court
stated:
                 However, Parras [a plaintiff whose claims had been dismissed by an order
          of dismissal] apparently convinced the respondent trial court that its failure to
          provide him with timely notice of the overruling of his motion for new trial
          extended the trial court’s plenary power under the provisions of Tex.R.Civ.P.
          306a, which provides for an extension of the trial court’s plenary power over the
          judgment in certain cases, as follows:
                 [Rule 306a(4) was quoted here]


                                                   3
       The present order overruling the motion for new trial, however, is not a judgment
       or other appealable order. See Puckett v. Frizzell, 402 S.W.2d 148, 151 (Tex.
       1966). Thus, regardless of the fact that Parras may not have had notice of the
       overruling of his motion, the trial court’s period of plenary power remained the
       same, unaffected by Rule 306a(4). We thus hold that the trial court’s attempt to
       grant a new trial and any further assertions of jurisdiction over the present case
       are null and void.
818 S.W.2d at 455–56 (footnote omitted).
       Appellants have also asked that we suspend the operation of the rules for good cause
under TEX. R. APP. P. 2 and, alternatively, that we abate the appeal so that the trial court may
enter a finding under Rule 306a. As discussed above, a finding under Rule 306a that appellants
did not receive notice of the May 26 order would not benefit appellants. Therefore, abatement is
unnecessary.    Furthermore, Rule 2, which allows for suspension of the rules, specifically
provides that ―a court must not construe this rule . . . to alter the time for perfecting an appeal in
a civil case.‖ We also note that TEX. R. CIV. P. 5 prohibits a court from ―enlarg[ing] the period
for taking any action under the rules relating to new trials except as stated in these rules.‖
       Appellants’ Motion to Suspend Operation of Rules and for Different Procedure and
Alternative Motion to Abate is overruled, and the appeal is dismissed for want of jurisdiction.


                                                               PER CURIAM


March 1, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                  4